Citation Nr: 1824076	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  07-25 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for stomach ulcers, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a skin disability, to include tinea capitis and seborrheic dermatitis.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for a disability manifesting as painful joints, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January to April 1978 and September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's service connection claims for hypertension, scalp, acid reflux, ulcer, and joint aches.  

The evidentiary record shows diagnoses for tinea capitis and seborrheic dermatitis; accordingly, the Board has characterized the issue as stated on the title page to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (regarding the scope of a claim).

In September 2011 and March 2016, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claims are back before the Board for further appellate proceedings.

The Board acknowledges that the issue of entitlement to an initial disability rating greater than 30 percent for generalized anxiety disorder has been perfected and certified to the Board.  Nevertheless, review of the January 2018 VA Form 9 and VA Form 8 indicate that the Veteran has requested a hearing on this issue.  As such, said issue will be the subject of a subsequent Board decision, if otherwise in order.

The issues of entitlement to service connection for a skin disability, GERD, and a disability manifesting as painful joints are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence weights against finding that the Veteran has stomach ulcers.

2.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's hypertension was incurred or aggravated by service, or caused or aggravated by his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for stomach ulcers have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria to establish service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  Moreover, the Veteran has undergone adequate VA examinations during the appeal period, the reports of which are adequate to address the claims decided below.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As noted in the Introduction, the Board last remanded the claims in March 2016.  In pertinent part, the Board instructed the AOJ to: (1) ask the Veteran to authorize VA to obtain records from Dr. S.C.; (2) review records for whether the Veteran has been diagnosed with a stomach ulcer at any time since his November 2004 claim; (3) schedule the Veteran for an examination to determine the etiology of his hypertension; and (4) readjudicate the claims.  

After the AOJ provided the Veteran with VA Forms 21-4142, the Veteran submitted such documents without a signature.  In February 2017, VA sent a letter informing the Veteran that he needed to sign and date the form and sent it back.  See February 2017 VA development letter.  As the Veteran did not submit the form again, the Board finds the AOJ substantially complied with this remand directive.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (while VA is obliged to assist a claimant in the development of a claim, there is no duty on VA to prove the claim).  As explained below, the evidentiary record does not show that the Veteran suffered from stomach ulcers at any time since his November 2004 claim; thus, a VA examination for stomach ulcers was not necessary.  In May 2017, the Veteran was afforded an adequate VA examination as to his hypertension claim.  See May 2017 VA examination report.  The AOJ readjudicated the claims in a September 2017 supplemental statement of the case (SSOC).  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).

The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  
See 38 C.F.R. § 3.103 (2017).

II.  Service Connection 

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.303(b), claims for chronic diseases enumerated in 38 C.F.R. § 3.309(a) benefit from a relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  Peptic ulcers and hypertension have been interpreted as such diseases.  To show a chronic disease in service, the record must contain a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) a current disability; (2) a service-connected disability; and (3) a nexus between the current disability and the service-connected disability.   See Wallin v. West, 11 Vet. App. 509, 512 (1988).  As to the third Wallin element, the current disability may be either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In the absence of proof of a present disability, there can be no valid claim.  Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is satisfied when a Veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 322-23 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).   

Service connection also may be warranted for a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2021.  38 C.F.R. § 3.317(a).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(ii).  It means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).  

If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  

As an initial matter, the Board has considered the fact that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Nevertheless, as discussed below, the Veteran is currently diagnosed with a known clinical diagnosis as to hypertension.  See May 2017 VA examination report.  Therefore, this does not constitute qualifying chronic disability, and the provisions of 38 U.S.C. § 1117 and 38 C.F.R § 3.317 do not apply to that issue. 

A.  Stomach Ulcers 

During a November 2005 VA examination, the examiner determined that although the Veteran had an endoscopy for stomach ulcers in 2000, the Veteran had "gastric ulcers, currently resolved.  Free of complications."  See November 2005 VA examination.  The Veteran's updated VA and private treatment records do not show a diagnosis or treatment for stomach ulcers.  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer opinions on complex medical matters.  Whether the Veteran has stomach ulcers cannot be determined by mere observation alone.  This requires specialized training.  The Board finds that determining the etiology of the Veteran's symptoms is not within the realm of knowledge of a non-expert, and concludes that his opinion in this regard is not competent evidence and therefore not probative of whether he has stomach ulcers. 

Therefore, following a review of all available evidence, the record does not reflect a current diagnosis for stomach ulcers.  To that end, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  As such, without a current disability, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board denies the Veteran's claim of entitlement to service connection for stomach ulcers because the evidence of record is not in equipoise.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

B.  Hypertension

The first Shedden and Wallin elements are met.  The Veteran has a current diagnosis of hypertension, and the evidentiary record is replete with references to hypertension.  See May 2017 VA examination report.  The second Wallin element is also met, as the Veteran is service-connected for generalized anxiety disorder.  

As to the second Shedden element, he has asserted that he began his hypertension medication about "two or three years" after service.  See April 2011 Board hearing transcript.    

The Board finds there is no competent evidence demonstrating the presence of hypertension to a compensable degree within one year of discharge which would allow for the grant of service connection on a presumptive basis.  At separation, the Veteran self-reported that he had not had high or low blood pressure.  See April 1991 Report of Medical History.  Further, he did not exhibit high blood pressure upon separation.  As such, the competent evidence does not show a combination of manifestations sufficient to identify hypertension in service or within a year after separation.  Therefore, presumptive service connection for hypertension is not warranted in this case.  

The crux of this case centers on whether the Veteran's current hypertension is attributable to time spent in service or caused/aggravated by his service-connected disability.  A May 2017 VA examiner opined that it is less likely than not that the Veteran's hypertension was incurred or caused by his time on active duty.  After thoroughly evaluating the Veteran's symptoms before, during, and after service, the examiner reasons that the Veteran did not suffer from high blood pressure until several years after service.  The examiner also opined that there is no evidence to support the notion that the Veteran's hypertension was caused or aggravated by his generalized anxiety disorder.  The examiner reasoned that risk factors for hypertension are "smoking, overweight or obese, sedentary lifestyle, too much salt in the diet, increase use of alcohol, [and] increase with age."  See May 2017 VA medical opinion.       

The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer opinions on complex medical matters.  Whether the Veteran's hypertension is causally related to service or a service-connected disability cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's hypertension is not within the realm of knowledge of a non-expert, and concludes that his nexus opinion in this regard is not competent evidence and therefore not probative of whether his hypertension is attributable to his active duty service or service-connected disability.  

Accordingly, the Board affords more probative weight to the opinion of the May 2017 VA examiner.  The examination was conducted by a health care professional and based on physical examination and review of the evidence in the claims file.  The opinion was supported by adequate rationale.  Therefore, the Board must deny the Veteran's claim of entitlement to service connection for hypertension because the preponderance of the evidence weighs against the claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for stomach ulcers is denied.

Entitlement to service connection for hypertension is denied.


REMAND

The Board regrets the additional delay, but for reasons explained below, finds that further evidentiary development is necessary and remands the case to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board last remanded the case in March 2016.  See March 2016 Board remand.  As to the skin disability issue, the Board instructed the AOJ to obtain an opinion as to whether it was at least as likely as not that the Veteran's skin disability was related to service.  The Board clearly identified the Veteran's argument.  Specifically, the Veteran stated that the sores on his head occurred after bathing and using contaminated or toxic water in the Persian Gulf; he also said the heat and dust of his environment irritated his skin.  The examiner's response, verbatim was that "it is less likely as not the claimed skin sores are related to service.  The [service treatment records] does [sic] not support a diagnosis of dermatitis or any other skin diagnosis of the scalp on active duty."  See May 2017 VA medical opinion.  

The AOJ also was to obtain an opinion as to whether it was at least as likely as not that the Veteran's GERD was related to service.  The Board, once again, identified the Veteran's contentions.  The Veteran avers that MREs he ate in service gave him indigestion, and that he was not able to have any hot meals while in Saudi Arabia.  See March 2016 Board remand.  Further, the Veteran stated he had symptoms in service that continued thereafter.  The examiner then gave a negative nexus opinion citing a lack of medical evidence in service and completely disregarded the Veteran's lay testimony.  See May 2017 VA medical opinion.   

Therefore, contrary to explicit instructions from both the Board and the AOJ, the examiner improperly discounted the Veteran's lay testimony and relied primarily on the absence of contemporaneous medical records to render negative nexus opinions; such opinions are inadequate for adjudicative purposes.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore addendum opinions are required to address these flaws in the issues of entitlement to service connection for a skin disability and GERD.

As to joint pain, the May 2017 VA examiner determined that the Veteran's complains of the hand and knees are related to degenerative joint disease (DJD) of his bilateral hand and knees, which "is a disease with a clear and specific etiology and diagnosis."  See May 2017 VA medical opinion.  However, the examiner did not provide an opinion as to whether the Veteran's DJD is related to a specific exposure event experienced by the Veteran in Southwest Asia or to service.  Under the circumstances, the Board finds that such opinions are required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include but not limited to treatment records dated from September 2017 to present.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  After completing the above, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from an appropriately qualified VA examiner, to determine the nature and etiology of the Veteran's skin disability, to include tinea capitis and seborrheic dermatitis.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

The VA examiner is asked to respond to the following inquiry:

Is it at least as likely as not that the Veteran's skin disability, to include tinea capitis or seborrheic dermatitis, was either incurred in, or is otherwise related to, the Veteran's active duty service?  

The medical professional must address the Veteran's contentions that the sores on his head were caused by service.  He said the water he bathed in, when he could bathe, was contaminated or toxic; he also said the heat and the dust irritated his skin.  He was diagnosed with folliculitis in 1988.  He had normal skin in March 1990.  He entered service and went to Saudi Arabia in September 1990.  He had normal skin in April 1991.  He currently is prescribed medicated shampoos and creams for his scalp.

The examiner is not to improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  

3.  After completing remand directive #1, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from an appropriately qualified VA examiner, to determine the nature and etiology of the Veteran's GERD.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

The VA examiner is asked to respond to the following inquiry:

Is it at least as likely as not that the Veteran's GERD was either incurred in, or is otherwise related to, his time on active duty service?  

The medical professional must address the Veteran's contentions.  Specifically, the Veteran attributes his symptoms to MREs that gave him indigestion.  He also said he was not able to have any hot meals while in Saudi Arabia.  He said that he had symptoms in service that continued thereafter.

The examiner is not to improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  

4.  After completing remand directive #1, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from an appropriately qualified VA examiner, to determine the nature and etiology of the Veteran's bilateral knee and hand DJD.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

The VA examiner is asked to respond to the following inquiry:

Is it at least as likely as not that the Veteran's DJD of both knees and hands were either incurred in, or are otherwise related to, his time on active duty service?  

The examiner is not to improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  

A.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

B.  The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

C.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.













The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


